In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 19‐1909

UNITED STATES OF AMERICA,
                                                  Plaintiff‐Appellee,

                                 v.


ORLANDO MEDINA,
                                              Defendant‐Appellant.


        Appeal from the United States District Court for the
                     Eastern District of Wisconsin.
        No. 2:15‐cr‐00016‐PP‐1 — Pamela Pepper, Chief Judge.



  ARGUED FEBRUARY 12, 2020 — DECIDED AUGUST 13, 2020


   Before BAUER, KANNE, and BARRETT, Circuit Judges.
    BAUER, Circuit Judge. Orlando Medina was convicted of
conspiracy to distribute 500 grams or more of cocaine. At a
bench trial, key evidence included the testimony of police
officers from Puerto Rico, four mail receipts, and the testimony
of co‐conspirator Rodolfo Duenas. Medina argues his convic‐
tion must be reversed because the judge should have found
2                                                 No. 19‐1909

this evidence lacked credibility as a matter of law. He also
argues this evidence constituted false testimony and violated
his due process rights. For the following reasons, we affirm.
                     I. BACKGROUND
    On August 19, 2014, Puerto Rico police received a tip that
Medina was transporting firearms. When officers attempted to
stop Medina’s car, he fired gunshots and fled. Police then
seized Medina’s abandoned car. Upon searching the car, police
found Medina’s birth certificate and four mail receipts. Three
receipts were for packages sent to Puerto Rico by Duenas in
Milwaukee, Wisconsin.
   The United States Postal Inspection Service identified
suspicious packages sent from Puerto Rico to Duenas.
Milwaukee‐based police officers intercepted and followed a
package containing cocaine and arrested Duenas once he
accepted delivery. Duenas mentioned the shooting incident
and stated that Medina had repeatedly shipped him cocaine
from Puerto Rico.
    Forensic scientists determined that the powdery substance
in the intercepted package contained cocaine and that the forty
small bags amounted to more than one kilogram. A print
analyst found that three of the seven fingerprints inside the
package matched Medina’s fingerprints.
    Medina was indicted with one count of conspiring to
distribute 500 grams or more of cocaine. He received a bench
trial, which took place in early 2018. The government’s
witnesses included three officers from Puerto Rico, two
Milwaukee‐based police officers, and Duenas. The government
No. 19‐1909                                                    3

also offered expert testimony identifying Medina’s finger‐
prints. The defense moved for a judgment of acquittal after the
government’s case, but the court denied the motion. The
parties proceeded to closing arguments.
    The court found Medina guilty. The defense suggested that
the fourth mail receipt—labeled as being sent from Milwaukee
on August 19, 2014 at 3:25pm—could not have been in Me‐
dina’s car. The judge said the receipt raised a “mystery” but
dismissed the idea that it created a reasonable doubt as to the
Puerto Rico officers’ testimony or the receipts bearing Duenas’
name. The judge stated that Duenas had a “tenuous relation‐
ship with the truth” but nevertheless, after considering the
entirety of the evidence, determined his testimony helped
establish the existence of a conspiracy with Medina.
                      II. DISCUSSION
   We review challenges to the sufficiency of the evidence in
a bench trial under the same deferential standard that applies
to a jury verdict: we reverse “only if we conclude, after
viewing the evidence in the light most favorable to the prose‐
cution, that no rational trier of fact could have found the
defendant guilty beyond a reasonable doubt.” United States v.
Wasson, 679 F.3d 938, 949 (7th Cir. 2012). We do not reweigh
evidence or reassess witness credibility and may uphold a
conviction based on circumstantial evidence. Id.
   The government had to prove beyond a reasonable doubt
that Medina conspired to distribute 500 grams or more of
cocaine. 21 U.S.C. § 841; 21 U.S.C. § 846. Medina seeks acquittal
by challenging the credibility of witness testimony, which is
particularly difficult under our deferential standard of review.
4                                                     No. 19‐1909

United States v. Carraway, 612 F.3d 642, 645 (7th Cir. 2010).
Testimony lacks credibility as a matter of law only in situations
where “it would have been physically impossible for the
witness to observe what he described, or it was impossible
under the laws of nature for those events to have occurred at
all.” United States v. Conley, 875 F.3d 391, 400 (7th Cir. 2017)
(citing United States v. Hayes, 236 F.3d 891, 896 (7th Cir. 2001)).
    Medina claims that Duenas and the testifying officers from
Puerto Rico lacked credibility as a matter of law. “Credibility
determinations are best handled by the trier of fact, not the
appellate court,” and here the judge found them to be credible
after considering the entirety of the evidence. Carraway, 612
F.3d at 645 (citation omitted). Indeed, the judge recognized the
factual discrepancies that Medina identifies and only relied on
the credible portions of the testimony. Medina’s arguments do
not render the testimony physically impossible or otherwise
unbelievable and thus cannot succeed on appeal.
    Given the testimony and the corroborating physical
evidence, a rational trier of fact could have easily found
Medina guilty beyond a reasonable doubt. Medina would have
us view all the testimony as suspicious and therefore unbeliev‐
able, but that betrays our standard of review. In viewing the
evidence in the light most favorable to the prosecution, Me‐
dina’s challenges fail. Medina also asks us to reverse the denial
of his motion for a judgment of acquittal, but this likewise fails
since the standard of review is “in essence the same as a review
of the sufficiency of the evidence.” United States v. Johns, 686
F.3d 438, 446 (7th Cir. 2012).
No. 19‐1909                                                      5

    Finally, Medina raises a due process argument that he did
not make to the district court, and so our review is for plain
error. United States v. Coleman, 914 F.3d 508, 511 (7th Cir. 2019).
Specifically, he contends that the government used the false
testimony of Duenas and of the police officer who recovered
the mail receipts. While Medina characterizes Duenas’ testi‐
mony as perjury, the judge found much of it to be credible and
only relied on those portions. Similarly, with regard to the
officer, the judge largely credited his testimony and chose not
to rely on the fourth mail receipt. Moreover, upon reviewing
the record, there is little basis to infer the officer lied about
discovering the receipts. Ultimately, there was no error in
introducing or relying upon this evidence, and there is no
likelihood that any false testimony affected the decision.
                      III. CONCLUSION
   We conclude that there was sufficient evidence to convict
Medina of conspiracy to distribute 500 grams or more of
cocaine. The judgment of the district court is AFFIRMED.